

115 HR 3177 IH: Keeping Our Commitment to Disabled Veterans Act of 2017
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3177IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Mr. Issa introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the requirement to provide nursing home care to certain veterans with service-connected disabilities. 
1.Short titleThis Act may be cited as the Keeping Our Commitment to Disabled Veterans Act of 2017. 2.Extension of requirement to provide nursing home care to certain veterans with service-connected disabilitiesSection 1710A(d) of title 38, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2018. 
